Citation Nr: 0025313	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to additional benefits under Chapter 31, Title 
38, United States Code, to obtain a doctoral degree in 
English.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 letter from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied additional Vocational Rehabilitation 
Training under Chapter 31 on the basis that the veteran had 
been trained to the point of employability.

Due to the veteran's relocation, the case was transferred 
from the Houston, Texas RO to the Winston-Salem, North 
Carolina RO in June 1999.  The veteran and his representative 
appeared before the undersigned Member of the Board at a 
hearing at the RO in February 2000.


FINDINGS OF FACT

1.  Service connection for ulcerative colitis with total 
proctocolectomy and ileostomy at 100 percent disabling was 
granted by a June 1978 rating decision.

2.  In June 1992, an Individualized Written Rehabilitation 
Plan (IWRP) was developed which authorized training, 
counseling, support and employment assistance toward a 
bachelor's degree in English to attain the goal of obtaining 
and maintaining employment in the writing/communications 
field.

3.  The veteran received a bachelor's degree from Sam Houston 
State University in Texas in August 1994.

4.  In March 1994, the counseling psychologist (CP) 
authorized training, counseling, support and employment 
assistance toward a master's degree in fine arts, which was 
later changed to master's degree in English-secondary 
education.

5.  The veteran received a master's degree from Sam Houston 
State University in May 1996.

6.  Since receiving his master's degree in 1996, the veteran 
has taught part-time in a prison and a community college.

7.  The veteran has been trained to the point of 
employability as a secondary education teacher.


CONCLUSION OF LAW

The requirements for additional vocational rehabilitation 
training under Chapter 31 for the purpose of obtaining a 
doctoral degree are not satisfied.  38 U.S.C.A. §§ 3101, 
5107(West 1991); 38 C.F.R. § 21.70, 21.72, 21.78 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1977, the veteran was found to have an employment 
handicap and was awarded vocational rehabilitation training 
under Chapter 31.  An IWRP was developed in May 1977 which 
authorized a goal of Bachelor's Degree (B.A.) degree program 
in Liberal Arts at Alfred University in New York.  The 
veteran received Chapter 31 benefits through May 1979.  The 
veteran moved to Connecticut in 1980, but did not continue 
schooling.  In January 1992, the veteran again filed a claim 
for Chapter 31 vocational rehabilitation.

In May 1992, the CP determined that the veteran's 100 percent 
service connected disability materially contributed to his 
impairment of employability and that the veteran had not 
overcome the effects of the impairment of employability.  He 
further found that the veteran had a serious employment 
handicap and that achievement of a vocational goal was 
reasonably feasible.  An IWRP was developed in June 1992 
which authorized a goal of Bachelor's Degree (B.A.) degree 
program in English at Sam Houston State University in Texas. 

In September 1993, prior to his completion of his bachelor's 
degree, the veteran requested extension of his Chapter 31 
benefits in order to obtain a Master's degree in Fine Arts in 
support of his goal to teach at the college level.  In March 
1994, an IWRP was developed which authorized a goal of 
Master's degree in Fine Arts at Sam Houston State University 
in Texas.  The veteran received his Bachelor's degree from 
Sam Houston State University in August 1994 with a 4.00 GPA.  
He began his master's degree program in September 1994.  In 
June 1995, the CP approved the change of the veteran's IWRP 
to the authorized goal of Master's of Arts-English-Secondary 
Education.  The veteran received his Master's Degree in May 
1996 with a 3.90 GPA.  

In March 1996, the veteran requested extension of his Chapter 
31 benefits to pursue a doctoral degree in support of his 
employment goal to teach English on a college level.  In a 
May 1996 Vocational and Rehabilitation memo, it was noted 
that the veteran had used approximately 42 months of his 
Chapter 31 entitlement.  

Following a June 1996 evaluation, it was determined that in 
accordance with his IRWP he had been trained to the point of 
employability and that he had used 42 months of Chapter 31 
benefit.  He was advised of possible alternative sources of 
funding.

The veteran appeared before the undersigned Member of the 
Board at a hearing at the RO in February 2000.  At the 
hearing, the veteran testified that he clearly stated his 
employment objective of teaching English at the college level 
at the time Chapter 31 vocational rehabilitation benefits 
were approved in June 1992 and that this goal was included in 
his IRWP for a bachelor's degree.  The veteran stated that 
this goal was reiterated at the time his IRWP for a master's 
degree was approved in March 1994.  According to the veteran, 
he has been declined full-time employment as an English 
teacher at the college level due his lack of a Ph.D.  He 
maintains that he can obtain part-time employment with his 
master's degree, but that a doctoral degree is required for 
full-time employment.  In support of his testimony, the 
veteran submitted an Internet article on the training and 
qualifications for college and university faculty from the 
Occupational Outlook Handbook compiled by the Bureau of Labor 
Statistics.  

According to the article, most four-year colleges will only 
consider doctoral degree holders for full-time positions, but 
may hire master's degree holders for part-time or temporary 
jobs.  While the article indicates that two-year colleges 
often hire master's degree holders for full-time jobs, due to 
the increasing competition for jobs, master's degree holders 
are being passed over by doctoral degree holders even at the 
two-year colleges.

The purpose of the Chapter 31 program is to provide for all 
services and assistance necessary to enable veterans with 
service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. § 21.1.

Rehabilitation to the point of employability may include the 
services needed to evaluate and improve the veteran's ability 
to undertake training, and train the veteran to the level 
generally recognized as necessary for entry into employment 
in a suitable occupational objective.  Where a particular 
degree is generally necessary for entry into the occupation, 
e.g., an MSW for social work, the veteran shall be trained to 
that level.  38 U.S.C.A. § 3101(5); 38 C.F.R. § 21.72(a).

A veteran who has been found to have an employment handicap 
shall also be held to have a serious employment handicap if 
he has a service-connected disability rated at 50 percent or 
more disabling.  38 C.F.R. § 21.52(c) (1999).

Under 38 C.F.R. § 21.72(b)(2), VA will assist a veteran who 
has a serious employment handicap to train to a higher level 
than is usually required to qualify in a particular 
occupation, when the veteran is preparing for a type of work 
in which he will be at a definite disadvantage in competing 
with nondisabled persons for jobs, and additional training is 
needed to offset that disadvantage, when the number of 
feasible occupations are restricted, and additional training 
will enhance the veteran's employability in one of those 
occupations, or when the number of employment opportunities 
within feasible occupations are restricted.  The estimated 
duration of the period of training required to complete an 
original or amended IWRP may be extended when necessary.  
Authorization of an extension is generally the responsibility 
of the counseling psychologist.

Generally, the basic period of entitlement under Chapter 31 
shall not exceed 48 months.  However, the regulations allow 
the duration of a rehabilitation program for a veteran with a 
serious employment handicap to be extended beyond 48 months 
for the number of months necessary to complete a 
rehabilitation program to enable the veteran to complete a 
period of rehabilitation to the point of employability.  38 
C.F.R. § 21.78(c)(1) (1999).

The Board notes that in many of his counseling evaluations 
and communications with his CP, the veteran referred to his 
rehabilitation goal of teaching English on the college level.  
In fact, the CP noted this in the June 1992 IRWP and at the 
time of the IRWP preparation in March 1994.  Nonetheless, 
when the degree was changed from Master of Fine Arts to 
Master of Arts in English, the program goal was set as 
secondary education teacher.  

The veteran has stated and testified that he has attempted to 
obtain full-time employment with his master's degree, but has 
been informed that to teach at the college level, a doctoral 
degree is necessary.  The veteran submitted government labor 
statistics in support of his claim.  The question before the 
Board, however, is not whether the veteran has reached an 
optimal state in pursuing his personal career goal as a 
college professor.  Rather, the question is whether the 
veteran has been trained to the point of employability in 
accordance with his IRWP.  

In this case, the record supports the conclusion of the CP 
that the veteran has been trained to the point of 
employability in accordance with his IRWP.  For example, a 
counseling report in 1996 indicates that the veteran had 
found part-time employment in a temporary teaching position 
paying $12,000 per year.  The veteran also testified in 
February 2000 that in the period between 1996 and the 
hearing, he had been working teaching at a community college 
and at a prison, as well as in other non-teaching jobs, such 
as working for his father-in-law.  

The Board recognizes that the veteran's ultimate career goal 
is to be a college professor, and that this might require 
that he obtain a doctorate degree.  Nonetheless, the Board 
concludes that he has been trained to the point of 
employability as a secondary education teacher, which was the 
goal of his IRWP.

Based on the forgoing, and construing all reasonable doubt in 
favor of the veteran, the Board concludes that the veteran is 
not entitled to additional benefits under Chapter 31, Title 
38, United States Code, to obtain a doctoral degree in 
English.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 21.72, 
21.78; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



